DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on May 6, 2021 has been entered. Claims 1-8 and 10 are currently pending. Applicant’s amended claims are addressed herein below. 

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Joynes et al. (US 9,005,026).
game controller) for an intelligent terminal (Fig. 1(102): tablet), the input device capable of being in a communication connection with the intelligent terminal and transmitting a received input operation to the intelligent terminal (Figs. 6-7, col. 3, line 60 – col. 4, line 6), and the received input operation capable of being displayed on a screen (Fig. 1(110), Fig. 6(110)) of the intelligent terminal (Fig. 1(102): tablet), wherein: 
the input device (Fig. 1(100): game controller) comprises at least one operating portion provided on a top wall of the input device (Fig. 1); 
the input device (Fig. 1(100): game controller) comprises the top wall, a back wall opposite to the top wall, and four side walls, wherein one of the four side wall comprises an opening for receiving a top portion or a bottom portion of the intelligent terminal (Fig. 1(102): tablet), one end of the top wall of the input device is recessed inwardly to form a recess (Figs. 1-2), and the recess is configured to accommodate and contain the top portion or the  bottom portion of the intelligent terminal (Figs. 1-2: Note that Fig 1 shows front of the game controller 100 overlaps front of the tablet 102; Fig. 2 shows back of the game controller 100 overlaps back of the tablet 102. Therefore, the tablet 102 is inserted in the recess area of the game controller 100, col. 2, lines 39-55); and 
when the input device (Fig. 1(100): game controller) is connected with the intelligent terminal (Fig. 1(102): tablet), the top portion or the bottom portion of the intelligent terminal is inserted into the recess (Figs. 1-2: Note that Fig 1 shows front of the game controller 100 overlaps front of the tablet 102; Fig. 2 shows back of the game controller 100 overlaps back of the tablet 102. Therefore, the tablet 102 is inserted in the recess area of the game controller 100), the operating portion and the screen of the intelligent terminal (Fig. 1(102): tablet) are arranged on a same side (Fig. 1), and the at least one operating 

As to claim 2, Joynes teaches the input device according to claim 1, wherein: 
a top edge of the recess corresponding to the screen of the intelligent terminal (Fig. 1(102): tablet) is provided with a notch, and a shape of the notch is adapted to an edge shape of the screen of the intelligent terminal (Figs. 1-2); and 
when the input device (Fig. 1(100): game controller) is connected with the intelligent terminal (Fig. 1(102): tablet), the screen (Fig. 1(110)) is exposed through the notch (Figs. 1-2, col. 2, lines 39-55). 
As to claim 3, Joynes teaches the input device according to claim 2, wherein: the shape of the notch (Figs. 1-2) is a rectangle corresponding to the edge shape of the screen (Fig. 1(110)). 
As to claim 4, Joynes teaches the input device according to claim 1, wherein: the input device (Fig. 1(100): game controller) is a cuboid comprising the recess (Figs. 1-2: Note that Fig 1 shows front of the game controller 100 overlaps front of the tablet 102; Fig. 2 shows back of the game controller 100 overlaps back of the tablet 102. Therefore, the tablet 102 is inserted in the recess area of the game controller 100). 
As to claim 5, Joynes teaches the input device according to claim 4, wherein: a side surface of the cuboid is provided with a rounded corner (Figs. 1-2). 
one or more of a rocker, a button or a rotary knob (Fig. 1). 
As to claim 10, Joynes teaches the input device according to claim 1, wherein: 
the input device (Fig. 1(100): game controller) and the intelligent terminal (Fig. 1(102): tablet) comprise connecting mechanisms that match with each other and are provided on the input device and the intelligent terminal, respectfully (Figs. 1-2), and the input device and the intelligent terminal are fixed through the connecting mechanisms (Figs. 1-2, col. 2, lines 39-55); and 
the connecting mechanism comprise at least one of a guide groove, a buckle, a screw, a magnet or a bolt (Figs. 1-2).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Joynes et al. (US 9,005,026) in view of Baum et al. (US 20130109476).


Joynes does not explicitly teach a direction control key formed by a potentiometer. 
Baum teaches a direction control key formed by a potentiometer ([0053] – [0054]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joynes’s direction control key by incorporating Baum’s idea of including a potentiometer in order to measure position (see Baum: [0054]). 

8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Joynes et al. (US 9,005,026) in view of Raghoebardajal et al. (US 20130040737).

As to claim 8, Joynes teaches the input device according to claim 1, wherein: the top wall of the input device comprises an area adjacent to a top edge of the recess (Fig. 1). 
Joynes does not expressly teach the top wall of the input device comprises at least one hole formed adjacent to a top edge of the recess. 
Raghoebardajal teaches the top wall of the input device comprises at least one hole (Fig. 2(1044)) formed adjacent to a top edge of the recess ([0088]: hole for microphone). 
. 
Response to Arguments
9.	Applicant’s arguments with respect to claims 1-8 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628